Case 1:21-cv-10957-PBS Document1 Filed 06/08/21 Page 1 of 9

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

IN CLERKS OFFICE
UNITED STATES DISTRICT COURT

 

 

(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above. please
write “see attached” i the space and attach an additional page
with the full list of names. Do not include addresses here.)

for the 221 JUN ~8 PM 12: 19
District of Massachusetts 1
1.8, DISTRICT COURT
Civil Rights Division SOTRICT OF MASS.
Kris KI
mS INOS ) Case No. _
) (to be filled in by the Clerk’s Office)
Plaintiffs) 5
(Write the full name of each plaintiff who is filing this complaint. oa
Ifthe names of all the plaintiffs cannot fit in the space above, ) Jury Trial: (check one) Yes [_]No
please write “see attached” in the space and attach an additional )
page with the full list of names.) )
-V- )
Kimberly Waits )
)
)
)
Defendant(s) )
)
)

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Non-Prisoner Complaint)

 

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should not contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number, A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
_. other materials to the Clerk's Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

Page | of 6
Case 1:21-cv-10957-PBS Document1 Filed 06/08/21 Page 2 of 9

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

J. The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.

Name
Address

County
Telephone Number
E-Mail Address

B, The Defendant(s)

 

 

 

Kris Klos

1 7 Gilson Avenue

Medford == MA (2155
City State Zip Code

Middlesex

 

 

339-933-0155
kris@ earthconcepts.ord

 

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (if known) and check whether you are bringing this complaint against
them in their individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1

Name
Job or Title (known)
Address

County
Telephone Number

E-Mail Address (if known)

Defendant No. 2
Name
Job or Title (known)
Address

County
Telephone Number
E-Mail Address (if known)

Kimberly Waits

 

 

4305 61stStreett
Lubbock TX 79413

 

 

City State Zip Code
Lubbock
806-786-8288
kimrenae.jamberrynails.net

Individual capacity [ | Official capacity

 

 

 

Michael and Marcy Klos

 

 

851 Cantera Avenue

 

 

Washington UT : 84780
City State Zip Code
Washington

 

603-471-2547
mike@klos.com

Individual capacity [| Official capacity

 

 

Page 2 of 6
Case 1:21-cv-10957-PBS Document1 Filed 06/08/21 Page 3 of 9

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)

Il.

Defendant No. 3

 

 

 

 

 

Name Massachusetts Department of Revenue -
Job or Title rif known) Child Support Enforcement Division _—
Address PO Box 55144 _ _
Boston MA 02205
City State Zip Code
County Suffolk
Telephone Number 617-626-2700

 

E-Mail Address (if known)

 

[| Individual capacity Official capacity

Defendant No, 4
Name
Job or Title (if known)
Address

 

 

 

 

City "State Zip Code
County
Telephone Number
E-Mail Address (if known)

 

 

 

[] Individual capacity [] Official capacity

Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A.

Are you bringing suit against (check alf that applyy:
[_] Federal officials (a Bivens claim)

State or local officials (a § 1983 claim)

Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

While employed with the police department Kimberly used the resources of the police department data
base to track down and contact my err mployers She then she would get me fired by making attacks on
my character. This prevented me from being able to have continued work.

She has displayed a pattern of conduct by falsely providing dated personal contact information on me so
that-rarie-natheteached-intinrete-show te farhearinasarnresentimyside-in-a-rase—She has— ———

Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

Page 3 of 6
Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)

IIL.

Case 1:21-cv-10957-PBS Document1 Filed 06/08/21 Page 4 of 9

 

Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.

The Massachusetts Department of Revenue Child Support Enforcement Division has denied my right to
be heard as promised numerous times. They promised me a hearing by phone, then denied this
meeting without any notice or explaining why or how to reschedule.

Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A.

Where did the events giving rise to your claim(s) occur?

This started in Hereford, TX in 1989 where | had been living at the time of my divorce from Kimberly

(Klos) Waits. The injustices have been perpetuated by Massachuetts Department of Revenue, Child
upport Enforcement Division, with assistance from Mike & Marcy Klos.

What date and approximate time did the events giving rise to your claim(s) occur?

Original denial of due process occurred in October 1989 and has continued to this day. | went to court to
try to tell my side of the story, to present my evidence, only to be denied due process repeatedly, by
local law enforcement, to a judge in divorce court, to appeals made to the Department of Revenue in
Texas as well as Massachuseits. These events continue through today.

 

What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?

Was anyone else involved? Who else saw what happened.) ;

The events leading up to my divorce happened in October 1989 and every day since have been a
consistent denial of due process. A judge ordered our assets to be frozen, which my ex-wife - with the
assistance of her parents - defied. My signature was falsified on the paperwork to sell our jointly owned
home, which left me homeless. My signature was falsified on our joint bank account, which left me
without access to our shared assets. ;

My ex-wife ran me over with her car. When | went to the Hereford Police department - where she
worked - the officers refused to take my statement, and told me if | ever came back they would arrest

me.
My ex-wife broke into my apartment to steal my belongings, and again the police refused to take my
statement.

In court | requested a court appointed attorney the judge - in chambers - told me "we don't give lawyers
to damn Yankees. oo, ;

Over the course of the next 8 years my ex-wife used her position in the police department to find m
whereabouts and contact my employers to make false reports on my character, which often caused me
my jobs, leaving me homeless. ; ; ;

My grandmother gave funds to each of her grandchildren, including me. My brother - Michael Klos and

Vanity

      

Page 4 of 6
Case 1:21-cv-10957-PBS Document1 Filed 06/08/21 Page 5 of 9

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)

IV.

Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical

treatment, if any, you required and did or did not receive.

| have sustained mental and physical harm from the denial of due process, access to my children, and financial
hardship over the past 31 years.

| was denied access to my children for more than 16 years. The trauma this has created for them, the alienation
and feeling of abandonment is something most adults never overcome.

| am dyslexic and so it has been even harder to seek a remedy because it requires a tremendous amount of
reading and responding in waiting. . ; .
| have developed rheumatoid arthritis that severely impacts the quality of my life, brought on by the stress of this
situation. I've had multiple surgeries as a result of RA, and have been unable to get myself to physical therapy as
a result of the state taking away my drivers license, causing me irreparable harm and endless physical pain.

| have been denied access to services that would help me under ADA to confront these injustices.

 

Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

As relief | want the State of Texas Child Support Division to recognize that my child support has been paid in full;
elimination of all interest and charges that have acrued since payment of $30k in early 1990's.

| want the MA DOR to return all wrongly seized funds that have been applied toward this case, inlcuding but not
limited to: state income tax refunds; seizure of funds from my joint checking account; auto insurance damage
claim that was seized, etc.

| want reinstatement of my MA drivers license.

| want Kimberly Waits to pay damages to me in the amount of $50k for previously paid attorney fees, including
the current case PLUS 1/2 the value of our home in 1989 and 1/2 the value of our joint bank account in 1989

which she seized without my permission and approval of which the court supported, AND $1 million for denying
me the right to see our children and continuing to harassment me for decades.

Page 5 of 6
Case 1:21-cv-10957-PBS Document1 Filed 06/08/21 Page 6 of 9

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

VI. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 5/30/21

Signature of Plaintiff ye 4 Z
' —

Printed Name of Plaintiff Kris Klos

 

B. For Attorneys

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

Bar Number

 

Name of Law Firm

Address

 

 

 

City State Zip Code

Telephone Number
E-mail Address

 

 

 

pie eettciieey eSSTT

 
Case 1:21-cv-10957-PBS Document1 Filed 06/08/21 Page 7 of 9

Klos vs. Waits
Page 3
II. Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any
rights, privileges, or immunities secured by the Constitution and [federal laws].” Under

Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971),
you may sue federal officials for the violation of certain constitutional rights.

A. Are you bringing suit against (check all that apply):
1J Federal officials (a Bivens claim)

1XJ State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities
secured by the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under
section 1983, what federal constitutional or statutory right(s) do you claim is/are being violated
by state or local officials?

While employed with the police department Kimberly used the resources of the police department data
base to track down and contact my employers. She then she would get me fired by making attacks on
my character. This prevented me from being able to have continued work.

She has displayed a pattern of conduct by falsely providing dated personal contact information on me so
that | could not be reached in time to show up for hearings or present my side in a case. She has
flagrantly displayed an intent to “do whatever she pleased" to live her life in whatever way she wished
regardless the impact on others, including me, and has shown great disregard for the treatment of our
children who did not live with her during much of their young lives.

She knowingly failed to disclose the payment | made to her of $30k for child support, deceiving the state
and neglecting to demonstrate that | had indeed made her whole, with the child support payment | made
to her which would have paid all that was owed until my children were of age.
Case 1:21-cv-10957-PBS Document1 Filed 06/08/21 Page 8 of 9

Page 4

C. What are the facts underlying your claim(s)? (For example: What happened to you? Who did
what? Was anyone else involved? Who else saw what happened?)

The events leading up to my divorce happened in October 1989 and every day since have been a
consistent denial of due process. A judge ordered our assets to be frozen, which my ex-wife - with the
assistance of her parents - defied. My signature was falsified on the paperwork to sell our jointly
owned home, which left me homeless. My signature was falsified on our joint bank account, which
left me without access to our shared assets.

My ex-wife ran me over with her car. When | went to the Hereford Police department - where she worked
- the officers refused to take my statement, and told me if | ever came back they would arrest me.

My ex-wife broke into my apartment to steal my belongings, and again the police refused to take my
statement.

In court | requested a court appointed attorney the judge - in chambers - told me "we don't give lawyers to
damn Yankees.

Over the course of the next 8 years my ex-wife used her position in the police department to find my
whereabouts and contact my employers to make false reports on my character, which often caused me
my jobs, leaving me homeless.

1 contacted the court multiple times to amend the child support order because my ex-wife had received
the large payment from me which fulfilled my child support expectation, | called the courts to inform them,
to be told | had to appear in person in order to do so. Due to my financial situation, exasperated by this
situation, | was unable to afford to appear in person, not to mention the threat | received from both the
police department and the judge at my case that if! were ever to return to the state of Texas | would “go
to jail and get lost.”only to be told that | had to appear in person. | had also been told by the judge and the
police department that if | set foot in Texas | would be thrown in jail. One of the major reasons for this

My grandmother gave funds to each of her grandchildren, including me. My brother - Michael Klos and his
wife, Marcy interfered where he had not right, and re-directed my share, $30,000 to my ex-wife as a gift. |
had made it know that | had intended these funds would go to my ex-wife to settle my child support
obligation. Michael characterized these funds as a "gift" to my ex-wife, and Kimberly neglected to inform
the courts of this payment, therefore the courts did not properly record this as my payment for child
support. This left me homeless and barely able to survive.

All this time, | had been granted joint custody of our children - Kristen and Danny - and my family
purposefully kept them away from me. | discovered later that my children regularly visited my brother,
Michael, and his wife, Marcy, in Cortland, NY, not far from where | lived for 7 years, and yet never
informed me that they were nearby. Nor did they allow me to see my children even though | had visitation
rights.

My ex-wife did not physically raise our children, despite the fact that she kept them from me, their natural
father. Instead they lived with her parents, or sister, rather than me who had the legal and moral right to
raise them.

When | moved to Massachusetts and married my wife, Patti, | learned that the state of Texas still
expected me to pay child support, which | had paid in full through my inheritance from my grandmother,
Marian Hamel, and the Commonwealth of Massachusetts has denied me the opportunity to present my
case. | was granted a hearing on this matter in Massachusetts, only to have it canceled with no advance
notice or explanation. | can get no one to explain why this happened. | cannot return to TX to resolve this
in person as | have been threatened with immediate incarceration if | step foot in the state.
Case 1:21-cv-10957-PBS Document 1 Filed 06/08/21 Page 9 of 9

| have hired many attorneys who have taken my money, only fo have the cases dropped with no
explanation.

| have spoken to dozens of attorneys who tell me there is no way to obtain any kind of justice or due
process in this matter.
